PER CURIAM.
The employer/carrier appeal from an order of the judge of compensation claims whereby attendant care benefits were awarded from the date of maximum medical improvement (April 29, 1987) through October 31, 1991. We affirm.
Our affirmance includes the award of attendant care benefits for the period running from the date of maximum medical improvement to the October 24, 1988 date of a lump sum settlement agreement whereby the parties agreed that required “remedial care” had been furnished. This agreement had no bearing on entitlement to the attendant care benefits involved here, which were palliative rather than remedial in nature and thus awardable for periods post-dating maximum medical improvement. See Professional Administrators v. Macias, 448 So.2d 1159 (Fla. 1st DCA 1984); Lopez v. Pennsuco Cement & Aggregates, Inc., 401 So.2d 875 (Fla. 1st DCA 1981).
AFFIRMED.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.